THE THIRTEENTH COURT OF APPEALS

                                     13-16-00419-CV


                          Innovative Block of South Texas, Ltd.
                                            v.
                  Valley Builders Supply, Inc. d/b/a Valley Block & Brick


                                    On appeal from the
                      430th District Court of Hidalgo County, Texas
                           Trial Court Cause No. C-717-11-J


                                       JUDGMENT

       This Court’s judgment issued on July 19, 2018, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

November 15, 2018